NO. 12-22-00281-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

IN THE GUARDIANSHIP OF                                  §       APPEAL FROM THE

RAYMOND GARRETT STRBAN,                                 §       COUNTY COURT AT LAW NO. 2

AN INCAPACITATED ADULT                                  §       ANGELINA COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
        Shawna Benge filed a notice of appeal on October 20, 2022. Pursuant to Rule 32.1, her
docketing statement was due to have been filed at the time appeal was perfected. See TEX. R.
APP. P. 32.1. That same day, this Court requested that Appellant file a docketing statement
within ten days if she had not already done so. Appellant did not file a docketing statement as
requested.
            On November 2, the Clerk of this Court issued a notice advising Appellant that her
docketing statement was past due. The notice provided that unless the docketing statement was
filed on or before November 14, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. Appellant did not file the required docketing statement
or otherwise respond to this Court’s notice.
        Accordingly, because Appellant failed, after notice, to comply with Rule 32.1, the appeal
is dismissed. 1 See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may
dismiss appeal because appellant failed to comply with a requirement of the appellate rules, a

        1
          We also note that Appellant’s notice of appeal fails to contain the information specifically required by
Texas Rule of Appellate Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code.
See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. (West Supp. 2019) (notice of appeal
must be served on each court reporter responsible for preparing reporter’s record).
court order, or a notice from the clerk requiring a response or other action within a specified
time).
Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00281-CV


             IN THE GUARDIANSHIP OF RAYMOND GARRETT STRBAN,
                         AN INCAPACITATED ADULT



                            Appeal from the County Court at Law No. 2
                         of Angelina County, Texas (Tr.Ct.No. 017-17-G)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J